Title: To Thomas Jefferson from George Hammond, 3 August 1792
From: Hammond, George
To: Jefferson, Thomas



Dear Sir
New-York 3d August 1792

The inclosed letter I have received from Mr. Hartley, with a request that I would transmit it to you. I presume it contains some further explanations on the subject of his invention for tempering steel.
I set out for the eastward on Sunday next but expect to be returned to Philadelphia early in September. Be assured that I am, ever Dear Sir, your faithful humble Servant

Geo. Hammond

